DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities: in line 4, the claim reads “the first mixer is operable to pressurize the sufficiently to pump the mixture” (emphasis added to highlight grammatical error).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-14, 22, 24-30, 32, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Eia et al. (US PGPub 2010/0319921, hereinafter Eia) in view of Coli et al. (US PGPub 2012/0255734, hereinafter Coli), Shampine et al. (US PGPub 2007/0277982, hereinafter Shampine), and Teichrob et al. (US PGPub 2012/0219291, hereinafter Teichrob).
Regarding claim 10, Eia discloses a method, comprising:
operating each of a plurality of first transfer mechanisms (figure 1, transfer pipes 126 and 142) to transfer a corresponding one of a plurality of materials (paragraph 0033, "first material" and "second material") received from a corresponding one of a plurality of delivery vehicles (pipes 126 and 142 must have a source, which can be considered to read on the broadly recited "delivery vehicles") to a corresponding one of a plurality of containers, wherein each of the plurality of materials has a different composition (paragraph 0031, “the first material is a dry solid-state material", “the second material is a liquid-phase”);
operating each of a plurality of second transfer mechanisms (flow path A, paragraph 0031, “a feeder, such as a screw auger”; flow path B, first pump 109) to transfer a corresponding one of the plurality of materials from a corresponding one of the plurality of containers to mixers of a mixing unit (first mixing device 108 and second mixing device 115), wherein the plurality of second transfer mechanisms comprises a hydratable material transfer mechanism (pump 109) and a proppant material transfer mechanism (paragraph 0031, “a feeder, such as a screw auger"); and
operating the mixers of the mixing unit to at least partially form a substantially continuous stream of subterranean formation fracturing fluid utilizing each of the plurality of materials received from each of the plurality of second transfer mechanisms (paragraph 0031, “first mixing device...mixes the first and second materials”; paragraph 0002, “wellbore fluids and fluids used for production enhancement”; paragraph 0045 indicates that materials exit the mixer through a diffuser, which would be considered at least partially a substantially continuous stream as recited) by operating a first mixer (first mixing device 108) of the mixing unit to form a mixture comprising hydratable material received from the hydratable material transfer mechanism and discharging the mixture under pressure into a hydrating system (connection between first and second mixers 108 and 115 seen in figure 1; pipe connecting the first and second mixers in figure 1 is considered to be a broadly-recited hydration system; further any discharge from the mixer would be under at least some pressure to allow for movement of the liquid) and by operating a second mixer (second mixing device 115) of the mixing unit to combine the mixture with proppant material received from the proppant material transfer mechanism.  It is noted that the pipe connecting the first and second mixers contains no additional fluid motive equipment, indicating that the transfer is accomplished via pressure from the first mixer.  The mixing process is described in detail in paragraphs 0030-0033, and includes the steps as recited.
Eia is silent to operating each of the corresponding mixers of the mixing unit after transporting the materials to each of the corresponding mixers of the mixing unit.  Coli teaches a method for producing a fracturing fluid wherein materials are transported to each of a plurality of mixers (blender tubs 46a and 46b) corresponding to a plurality of transfer mechanisms (augers 45a and 45b; tube inlets in figure 6) and each of the corresponding mixers is operated to at least partially form a fracturing fluid (paragraph 0018, “a first blender unit and a second blender unit…each capable of independent operation, or collectively capable of cooperative operation, as desired”).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the method of Eia with the corresponding mixers and operated them as such for the purpose of providing redundancy and facilitating access for maintenance and replacement of components (Coli: paragraph 0056).
Eia is silent to the delivery vehicles being driven to a wellsite.  Shampine teaches a method comprising delivery vehicles driven to a wellsite and positioned proximate a plurality of containers (vehicles, containers, and wellsite clearly seen in figure 3).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have performed the method of Eia at a wellsite, as in Shampine, for the purpose of directly delivering the mixed material to its usage point without the need for additional storage or transport.  Further, the mixing of fluid at a wellsite is clearly well-known from Shampine, and the decision to do this would represent a choice between a known and finite set of possibilities (mix at the wellsite or mix away from the wellsite), all with a reasonable expectation of success (as evidenced by the references), and thus is considered to be well within the ability of one having ordinary skill in the art.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Eia is silent to the delivery vehicles being driven over a corresponding inlet of the plurality of first transfer mechanisms to drop the corresponding material into the corresponding inlet through a chute of the corresponding delivery vehicle.  Teichrob teaches a method wherein vehicles (figures 1B and 2A) are driven (figure 2A) over a corresponding inlet of the plurality of first transfer mechanisms (see figure 1A) to drop the corresponding material into the corresponding inlet through a chute (figure 2A, chute 250) of the corresponding delivery vehicle.  As can be seen in the figures, the delivery vehicles are clearly driven via truck to the site and positioned over the transfer mechanism using a mechanical means, which is deemed to meet the broad recitation of “driven.”  Further, it can clearly be seen that the material is subsequently delivered to the transfer mechanism via a chute.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have positioned the delivery vehicles as in Teichrob for the purpose of simplifying unloading of material from the delivery vehicles into the transfer mechanisms.
Regarding claim 11, Eia discloses the first mixer being connected with a frame (frame connections seen in figure 5); and the second mixer being connected with the frame (frame connections seen in figure 5).
Regarding claim 12, Eia discloses the method of claim 11 wherein the hydrating system is connected with the frame (frame connections seen in figure 5) and wherein the first mixer is operable to pressurize sufficiently to pump the mixture through the hydrating system.  It is noted that the pipe connecting the first and second mixers contains no additional fluid motive equipment, indicating that the transfer is accomplished via pressure from the first mixer.  The pipe connecting the first and second mixers in figure 1 is considered to be a broadly-recited hydration system because both materials set forth in paragraph 0030 are present and thus some hydration is achieved within the pipe.
Regarding claims 13 and 29, Eia is silent to establishing centralized electric power for driving the first and second transfer mechanisms and the mixing unit (although the Examiner notes that the first and second transfer mechanisms and mixing unit must be powered in some way); and activating a centralized controller operable for distributing electric power and controlling the first and second transfer mechanisms and the mixing unit, wherein operating the first and second transfer mechanisms and the mixing unit comprises operating the centralized controller.  Teichrob teaches a method of processing and mixing materials including the steps of providing power to transfer mechanisms (conveyors of delivery module 120, discharge conveyors 130) and activating a centralized controller operable for distributing power and controlling the transfer mechanisms wherein operating the first and second transfer mechanisms and the mixing unit comprises operating the centralized controller (paragraph 0035, figure 14).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Eia with the steps of powering and controlling the transfer mechanisms and mixing unit, as in Teichrob, for the purpose of operating the transfer mechanisms and mixing unit, and further for operating them such that a product having desired proportions of raw materials can be produced.
Regarding claims 14 and 30, Eia is silent to a centralized controller.  Teichrob teaches a centralized controller (paragraph 0035, figure 14) that is part of the apparatus disclosed and connected with the frame (paragraph 0035, mobile support units having power and control functions are attached to the frame, as seen in figure 1A).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the method of Eia with the centralized controller of Teichrob for the purpose of performing the method such that a product having desired proportions of raw materials can be produced, and it would have further been obvious to have provided the controller on the frame so that the components of the apparatus are attached to one another to simplify transport and handling.
Regarding claim 22, Eia discloses deploying a mobile transfer system in alignment with respect to the mobile base frame and the containers (figure 5).  The transfer system can be seen connecting the containers to the mixer in figure 5, and is considered to be broadly “mobile” as claimed.
Regarding claim 24, Eia discloses positioning the containers of the delivery vehicles adjacent the corresponding one of the first transfer mechanisms (pipes 126 and 142).  As mentioned in the rejection of claim 10, pipes 126 and 142 must have a source, which can be considered to read on the broadly recited "delivery vehicles.”  Because these pipes deliver material from sources, they are considered to be adjacent to corresponding containers and delivery vehicles, meeting the claim.
Regarding claim 25, Eia discloses physically aligning each of the delivery vehicles with the corresponding first transfer mechanisms (pipes 126 and 142).  As mentioned in the rejection of claim 10, pipes 126 and 142 must have a source, which can be considered to read on the broadly recited "delivery vehicles.”  Because these pipes deliver material from sources, they are considered to be physically aligned with the sources, meeting the claim.
Regarding claim 26, Eia is silent to a controller.  Teichrob is relied upon, as above, to teach a controller, and further to teach operating the centralized controller comprising utilizing feedback signals from at least one of mixing unit, the mixers, the first transfer mechanisms, the second transfer mechanisms, and the containers, the feedback signals utilized by the controller for monitoring and/or controlling operation of at least one of the mixing unit, the mixers, the first transfer mechanisms, the second transfer mechanisms, and the containers (paragraphs 0110 and 0120). The cited paragraphs describe feedback control of the storage modules, conveyors, and inlet and outlet ports.  This would at least meet the requirement for utilizing feedback signals from the transfer mechanisms to monitor and/or control the transfer mechanisms, as recited in the claim.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the method of Eia with the centralized controller of Teichrob for the purpose of performing the method such that a product having desired proportions of raw materials can be produced.
Regarding claim 27, Eia discloses a method, comprising:
operating each of a plurality of first transfer mechanisms (figure 1, transfer pipes 126 and 142) to transfer a corresponding one of a plurality of materials (paragraph 0033, "first material" and "second material") received from a corresponding one of a plurality of delivery vehicles (pipes 126 and 142 must have a source, which can be considered to read on the broadly recited "delivery vehicles") to a corresponding one of a plurality of containers, wherein each of the plurality of materials has a different composition (paragraph 0031, “the first material is a dry solid-state material", “the second material is a liquid-phase”);
operating each of a plurality of second transfer mechanisms (flow path A, paragraph 0031, “a feeder, such as a screw auger”; flow path B, first pump 109) to substantially continuously transfer (a screw auger is a known method of continuous transfer) a corresponding one of the plurality of materials from a corresponding one of the plurality of containers to mixers of a mixing unit (first mixing device 108 and second mixing device 115), wherein the plurality of second transfer mechanisms comprises a hydratable material transfer mechanism (pump 109) and a proppant material transfer mechanism (paragraph 0031, “a feeder, such as a screw auger"); and
operating the mixers of the mixing unit to at least partially form a substantially continuous stream of subterranean formation fracturing fluid utilizing each of the plurality of materials received from each of the plurality of second transfer mechanisms (paragraph 0031, “first mixing device...mixes the first and second materials”; paragraph 0002, “wellbore fluids and fluids used for production enhancement”; paragraph 0045 indicates that materials exit the mixer through a diffuser, which would be considered at least partially a substantially continuous stream as recited).
Eia also discloses discharging the mixture under pressure from the first mixer (first mixing device 108) into a hydrating system (pipes between the first and second mixing device, broadly considered to be the recited “hydrating system”) and receiving the hydrated mixture from the hydrating system with the second mixer (mixing device 115).  It is noted that no additional fluid motive devices are between the first and second mixer of Eia, indicating that the movement is accomplished via pressure from the first mixer.
Eia further discloses discharging the substantially continuous stream of subterranean formation fracturing fluid form the mixing unit for further processing and/or injection into a wellbore (paragraph 0045).  It is noted that any movement of the stream of fluid beyond the mixer could be considered “further processing” and that the intent of Eia is the injection of the fluid into a wellbore (paragraph 0002).
Eia is silent to operating each of the corresponding mixers of the mixing unit after transporting the materials to each of the corresponding mixers of the mixing unit.  Coli teaches a method for producing a fracturing fluid wherein materials are transported to each of a plurality of mixers (blender tubs 46a and 46b) corresponding to a plurality of transfer mechanisms (augers 45a and 45b; tube inlets in figure 6) and each of the corresponding mixers is operated to at least partially form a fracturing fluid (paragraph 0018, “a first blender unit and a second blender unit…each capable of independent operation, or collectively capable of cooperative operation, as desired”).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the method of Eia with the corresponding mixers and operated them as such for the purpose of providing redundancy and facilitating access for maintenance and replacement of components (Coli: paragraph 0056).
Eia is silent to the delivery vehicles being driven to a wellsite.  Shampine teaches a method comprising delivery vehicles driven to a wellsite and positioned proximate a plurality of containers (vehicles, containers, and wellsite clearly seen in figure 3).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have performed the method of Eia at a wellsite, as in Shampine, for the purpose of directly delivering the mixed material to its usage point without the need for additional storage or transport.  Further, the mixing of fluid at a wellsite is clearly well-known from Shampine, and the decision to do this would represent a choice between a known and finite set of possibilities (mix at the wellsite or mix away from the wellsite), all with a reasonable expectation of success (as evidenced by the references), and thus is considered to be well within the ability of one having ordinary skill in the art.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Eia is silent to the delivery vehicles being driven over a corresponding inlet of the plurality of first transfer mechanisms to drop the corresponding material into the corresponding inlet through a chute of the corresponding delivery vehicle.  Teichrob teaches a method wherein vehicles (figures 1B and 2A) are driven (figure 2A) over a corresponding inlet of the plurality of first transfer mechanisms (see figure 1A) to drop the corresponding material into the corresponding inlet through a chute (figure 2A, chute 250) of the corresponding delivery vehicle.  As can be seen in the figures, the delivery vehicles are clearly driven via truck to the site and positioned over the transfer mechanism using a mechanical means, which is deemed to meet the broad recitation of “driven.”  Further, it can clearly be seen that the material is subsequently delivered to the transfer mechanism via a chute.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have positioned the delivery vehicles as in Teichrob for the purpose of simplifying unloading of material from the delivery vehicles into the transfer mechanisms.
Eia discloses further discloses wherein operating the mixing unit to at least partially form the subterranean formation fracturing fluid comprises: operating a first mixer (first mixing device 108) of the mixing unit to form a mixture comprising hydratable material received from the hydratable material transfer mechanism, wherein the first mixer is connected with a frame (frame connections seen in figure 5); and operating a second mixer (second mixing device 115) of the mixing unit to combine the mixture with proppant material received from the proppant material transfer mechanism, wherein the second mixer is connected with the frame (frame connections seen in figure 5).  The mixing process is described in detail in paragraphs 0030-0033, and includes the steps as described.
Regarding claim 28, Eia discloses the method of claim 11 wherein the hydrating system is connected with the frame (frame connections seen in figure 5) and wherein the first mixer is operable to pressurize sufficiently to pump the mixture through the hydrating system.  It is noted that the pipe connecting the first and second mixers contains no additional fluid motive equipment, indicating that the transfer is accomplished via pressure from the first mixer.  The pipe connecting the first and second mixers in figure 1 is considered to be a broadly-recited hydration system because both materials set forth in paragraph 0030 are present and thus some hydration is achieved within the pipe.
Regarding claim 32, Eia discloses deploying a mobile transfer system in alignment with respect to the mobile base frame and the containers (figure 5).  The transfer system can be seen connecting the containers to the mixer in figure 5, and is considered to be broadly “mobile” as claimed.
Regarding claim 34, Eia discloses positioning the containers of the delivery vehicles adjacent the corresponding one of the first transfer mechanisms (pipes 126 and 142).  As mentioned in the rejection of claim 10, pipes 126 and 142 must have a source, which can be considered to read on the broadly recited "delivery vehicles.”  Because these pipes deliver material from sources, they are considered to be adjacent to corresponding containers and delivery vehicles, meeting the claim.
Regarding claim 35, Eia discloses physically aligning each of the delivery vehicles with the corresponding first transfer mechanisms (pipes 126 and 142).  As mentioned in the rejection of claim 10, pipes 126 and 142 must have a source, which can be considered to read on the broadly recited "delivery vehicles.”  Because these pipes deliver material from sources, they are considered to be physically aligned with the sources, meeting the claim.
Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Eia et al. (US PGPub 2010/0319921, hereinafter Eia) in view of Coli et al. (US PGPub 2012/0255734, hereinafter Coli), Shampine et al. (US PGPub 2007/0277982, hereinafter Shampine), and Teichrob et al. (US PGPub 2012/0219291, hereinafter Teichrob), as applied to claims 12 and 28 above, and further in view of Brannon et al. (US PGPub 2005/0028979, hereinafter Brannon)
Regarding claim 21, Eia discloses deploying, prior to operating, a mobile base frame, wherein the mobile base frame comprises an open area extending at least partially therethrough (base frame, considered to be broadly “mobile,” with open space can be seen in figure 5), the mobile base frame separate from the plurality of delivery vehicles and the containers (as seen in figure 5, reproduced below, the base frame supports the containers, but does not form a part of the containers, and is thus considered to be separate);
erecting, prior to operating, the plurality of containers on the mobile base frame (containers seen in figures 1 and 5); and
transporting, prior to operating, the mixing unit into the open area such that material receiving means of the mixing unit align with a gravity-fed discharge from at least one of the containers, wherein the material receiving means receive and direct gravity-fed discharge materials to the first and second mixers (as seen in figure 5).  As can be seen by the operational setup in figures 1 and 5, it is clear that the deploying, erecting, and transporting steps happen prior to the operation.
Eia is silent to the mobile base being deployed at a wellsite.  Brannon teaches a method comprising positioning a plurality of delivery vehicles and containers at a wellsite (figure 4, wellhead 70).  In the figure, wellhead 70 is clearly connected to delivery vehicles and containers, indicating that these are positioned at or near the wellhead, broadly considered to be “at a wellsite” as recited.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have performed the method of Eia at a wellsite, as in Brannon, for the purpose of directly delivering the mixed material to its usage point without the need for additional storage or transport.  Further, the mixing of fluid at a wellsite is clearly well-known from Brannon, and the decision to do this would represent a choice between a known and finite set of possibilities (mix at the wellsite or mix away from the wellsite), all with a reasonable expectation of success (as evidenced by the references), and thus is considered to be well within the ability of one having ordinary skill in the art.  See KSR International Co. v. Teleflex Inc. (KSR), supra.

    PNG
    media_image1.png
    711
    652
    media_image1.png
    Greyscale

Regarding claim 31, Eia discloses deploying, prior to operating, a mobile base frame, wherein the mobile base frame comprises an open area extending at least partially therethrough (base frame, considered to be broadly “mobile,” with open space can be seen in figure 5), the mobile base frame separate from the plurality of delivery vehicles and the containers (as seen in figure 5, reproduced below, the base frame supports the containers, but does not form a part of the containers, and is thus considered to be separate);
erecting, prior to operating, the plurality of containers on the mobile base frame (containers seen in figures 1 and 5); and
transporting, prior to operating, the mixing unit into the open area such that material receiving means of the mixing unit align with a gravity-fed discharge from at least one of the containers, wherein the material receiving means receive and direct gravity-fed discharge materials to the first and second mixers (as seen in figure 5).  As can be seen by the operational setup in figures 1 and 5, it is clear that the deploying, erecting, and transporting steps happen prior to the operation.
Eia is silent to the mobile base being deployed at a wellsite.  Brannon teaches a method comprising positioning a plurality of delivery vehicles and containers at a wellsite (figure 4, wellhead 70).  In the figure, wellhead 70 is clearly connected to delivery vehicles and containers, indicating that these are positioned at or near the wellhead, broadly considered to be “at a wellsite” as recited.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have performed the method of Eia at a wellsite, as in Brannon, for the purpose of directly delivering the mixed material to its usage point without the need for additional storage or transport.  Further, the mixing of fluid at a wellsite is clearly well-known from Brannon, and the decision to do this would represent a choice between a known and finite set of possibilities (mix at the wellsite or mix away from the wellsite), all with a reasonable expectation of success (as evidenced by the references), and thus is considered to be well within the ability of one having ordinary skill in the art.  See KSR International Co. v. Teleflex Inc. (KSR), supra.

    PNG
    media_image1.png
    711
    652
    media_image1.png
    Greyscale

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Eia et al. (US PGPub 2010/0319921, hereinafter Eia) in view of Coli et al. (US PGPub 2012/0255734, hereinafter Coli), Shampine et al. (US PGPub 2007/0277982, hereinafter Shampine), and Teichrob et al. (US PGPub 2012/0219291, hereinafter Teichrob), as applied to claims 12 and 32 above, and further in view of Slabaugh et al. (US PGPub 2008/0264641, hereinafter Slabaugh).
Regarding claims 23 and 33, Eia discloses connecting a centralized power source to the mixing unit and mobile transfer system (these units, as identified above, are both intended to operate and thus must inherently have some sort of power source) and connecting other material transfer devices to the mixing unit (additional transfer devices can be seen in figure 5 from additional tanks), but is silent to loading buffer material containers of the mixing unit via operation of the other material transfer devices.  Slabaugh teaches a mixing method (figure 5) that includes loading buffer material containers of the mixing unit via operation of the other material transfer devices (paragraph 0050).  The cited text indicates that a portion of the mixing system is a hydration tank that acts as a buffer tank.  Such a tank must be loaded somehow with some sort of transfer device, meeting the claim limitation.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the method of Eia with the buffer loading of Slabaugh for the purpose of mixing new gel as previously produced gel is consumed (Slabaugh: paragraph 0050).

Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive.
The Applicant argues that “none of the cited reference, alone or in combination show or suggest at least operating a first mixer of the mixing unit to form a mixture comprising hydratable material received from the hydratable material transfer mechanism and discharging the mixture under pressure into a hydrating system and by operating a second mixer of the mixing unit to receive the hydrated mixture from the hydrating system and combine the mixture with proppant material received from the proppant material transfer mechanism, as recited in amended claim 10” and also make a similar argument with regard to claim 27.  The Examiner respectfully disagrees.  As can be seen in the above rejections, Eia discloses the transfer of material from a first mixer to a second mixer under pressure via a hydrating system.  It is noted that the term “hydrating system” is extremely broad and not defined structurally in any way by the claims, and thus the pipes of Eia between the first and second mixers is considered to meet this limitation because it conveys fluid from the first mixer to the second mixer and the presence of the materials would result in at least some hydration therein.  It is further noted that the pipes between the first and second mixers of Eia contain no additional fluid motive structures, indicating that the transfer is accomplished by pressure from the first mixer.  Thus, this argument is not persuasive.
The Examiner also notes that the Applicant has provided no explanation as to the alleged shortcomings of the references, instead merely stating with no evidence that the references do not teach the language of the claims.  Prosecution of this application would proceed more quickly if it were easier to determine exactly what the alleged shortcomings of the cited references are.  The Examiner urges the Applicant to provide more explanation when making arguments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774